PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Garland et al.
Application No. 16/351,058
Filed: 12 Mar 2019
For: FORMULATIONS OF 4-METHYL-5-(PYRAZIN-2-YL)-3H-1,2-DITHIOLE-3-THIONE, AND METHODS OF MAKING AND USING SAME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition filed June 7, 2021, to withdraw the holding of abandonment, and, in the alternative, to revive the application under 37 CFR 1.137(a).

The petition to withdraw holding of abandonment is GRANTED.

The petition under 37 CFR 1.137(a) is DISMISSED as moot.

The application was held abandoned May 25, 2021, for failure to timely submit an inventors oath or declaration signed by or on behalf of each inventor not later than the date on which the issue fee was paid. 37 CFR 1.53(f)(3). On May 24, 2021 the issue fee was paid. However, no inventor’s oath or declaration was provided signed by or on behalf of inventor Jay Corey Bloom.  Also on May 24, 2021, a request under 37 CFR 1.48 was filed to correct the name of the seventh inventor from Jay Corey Bloom to Corey Jay Bloom. However, the request was insufficient because the fee set forth at 37 CFR 1.17(i) was not submitted. On May 28, 2021, a Notice of Abandonment was mailed.

Petition to withdraw the holding of abandonment.

Petitioner asserts that authorization to charge the fee at 37 CFR 1.17(i) was provided in a general authorization to charge any required fees to counsel’s deposit account was included in the reply filed April 13, 2020 to the Office action requiring restriction or election mailed February 12, 2020, and in the transmittal letter filed May 24, 2021, and that the Office should have charged the required fee and processed the 37 CFR 1.48 request.

Upon review, petitioners’ argument is persuasive. A general authorization to charge counsel’s deposit account, No. 50-0665 was included in papers filed March 12, 2019, December 1, 2020, February 16, 2021, and April 13, 2020. The Office has confirmed that the persons who signed the above-referenced papers, patent practitioner Joseph W. Ricigliano and attorney’s employee Tricia Williams, were authorized users of the deposit account at the time the papers were filed in 

Therefore, there was no abandonment in fact. 

The petition to withdraw the holding of abandonment is therefore GRANTED.

The holding of abandonment is withdrawn, the Notice of Abandonment is vacated.

Petition to Revive.

As the application was not abandoned, the petition to revive is dismissed as moot. 

No petition fee has been charged and none is due.

The application is referred to the Office of Data Management for processing into a patent.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET